IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT JACKSON

                           FEBRUARY 1999 SESSION
                                                        FILED
                                                          April 13, 1999

                                                       Cecil Crowson, Jr.
                                                        Appellate C ourt Clerk
STATE OF TENNESSEE,                )
                                   )    C.C.A. NO. 02C01-9806-CR-00167
             Appellee,             )
                                   )    SHELBY COUNTY
VS.                                )
                                   )    HON. CHRIS CRAFT,
JOHN GREER,                        )    JUDGE
                                   )
             Appellant.            )    (Theft of Property over $1000
                                        but less than $10,000)



FOR THE APPELLANT:                      FOR THE APPELLEE:


A C WHARTON                             JOHN KNOX WALKUP
District Public Defender                Attorney General & Reporter

WALKER GWINN                            CLINTON J. MORGAN
Asst. Public Defender                   Asst. Attorney General
201 Poplar Ave.                         Cordell Hull Bldg., 2nd Fl.
Memphis, TN 38103                       425 Fifth Ave., North
       (On Appeal)                      Nashville, TN 37243-0493

DIANE THACKERY                          WILLIAM L. GIBBONS
Asst. Public Defender                   District Attorney General
201 Poplar Ave., 2nd Fl.
Memphis, TN 38103                       JAMES M. LAMMEY
       (At Trial)                       Asst. District Attorney General
                                        201 Poplar Ave., 3rd Fl.
                                        Memphis, TN 38103




OPINION FILED:



AFFIRMED


JOHN H. PEAY,
Judge
                                        OPINION



              On March 11, 1998, the defendant was found guilty by a jury of theft of

property valued at over one thousand dollars ($1000) but less than ten thousand dollars

($10,000) in violation of T.C.A. § 39-14-103. At a subsequent hearing, the trial court

sentenced the defendant as a career offender to a term of twelve years to be served in

the Tennessee Department of Correction. The defendant now appeals and argues that

the evidence presented at trial is insufficient to support his conviction. We affirm his

conviction and sentence.



              On March 24, 1996, Memphis police officers were notified by a dispatcher

that a car was being stripped for parts. Officers Boyette and Montgomery of the Memphis

police department responded to the call and drove to the specified location. As the two

officers were in separate patrol cars, they decided to approach the scene from opposite

sides thereby inhibiting the suspect’s ability to flee. Upon arrival at the scene, the officers

noticed two Cadillacs parked closely together. According to the officers, the defendant

was bent over the engine of the Cadillac later determined to belong to the victim, Miriam

Kelly. Officer Montgomery testified that as he approached the scene, he noticed that the

defendant was holding something in his hands, which he dropped when he saw Officer

Boyette’s patrol car approaching. Both officers then saw the defendant walk into a

nearby apartment. The officers followed the defendant inside and arrested him. The

officers testified that the defendant had grease on his hands and had several bolts in his

pocket. In addition, the stolen vehicle had several parts and bolts missing from its

engine, a broken steering column, and a broken window. Several parts had been

removed from the other Cadillac as well and were lying on top of its engine. The police

found no keys in the stolen vehicle and saw no one other than the defendant near the



                                              2
stolen vehicle.



              At trial, Ms. Kelly testified that she had not given anyone permission to use

her car. Officer Boyette testified that he ran a check on the license plate of the stolen

vehicle and found it was registered to Ms. Kelly. Officer Montgomery testified that he

recorded the vehicle identification number (“VIN”) of the stolen vehicle on his arrest ticket.

The VIN number from the arrest ticket was read by Officer Montgomery to the jury as

“1G6CD5188H426660.” Officer Montgomery then expressed difficulty reading the last

digit of the VIN number from the copy of the arrest ticket that was provided. After another

copy of the ticket was given to Officer Montgomery, he identified the last digit of the VIN

number as four. The arrest ticket was not introduced into evidence, but the State

introduced into evidence the victim’s certificate of vehicle registration and passed it to the

jury. This certificate listed the VIN number of Ms. Kelly’s car as “1G6CD5188H4266604.”



              The defendant now claims that the evidence was insufficient to support a

finding of guilt beyond a reasonable doubt. Specifically, the defendant contends that the

State failed to establish a link “between the car [the defendant] was seen bending over

and apparently tinkering with before his arrest and the car stolen from Miriam Kelly.”

However, Officer Boyette testified that the license plate number of the car the defendant

was “tinkering with” matched the license plate number registered in Ms. Kelly’s name.

In addition, the VIN number documented by Officer Montgomery on his arrest ticket

matched the VIN number on Ms. Kelly’s certificate of vehicle registration. Although, as

the defendant points out, the VIN number on the certificate of vehicle registration was not

read to the jury, the certificate itself was passed to the jury and introduced into evidence

by the State, which allowed the jury to compare the VIN number Officer Montgomery

testified he recorded on his arrest ticket with the VIN number reflected on the certificate



                                              3
of vehicle registration. Given the proof that the license plate number and VIN number of

the car found with the defendant matched the license plate number and VIN number of

the car reported as stolen, the jury had sufficient evidence upon which to base its

conclusion that the defendant was guilty of theft beyond a reasonable doubt. See

Jackson v. Virginia, 443 U.S. 307, 319 (1979); State v. Tuggle, 639 S.W.2d 913, 914

(Tenn. 1982). The defendant’s conviction and sentence is thus affirmed.




                                                _________________________________
                                                JOHN H. PEAY, Judge



CONCUR:



_________________________________
JOE G. RILEY, Judge



_________________________________
JAMES C. BEASLEY, SR., Special Judge




                                           4